


110 HR 3168 IH: Path to Success: Gang Prevention

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3168
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish an educational mentoring pilot program for
		  at-risk youth through community partnerships that provides life, social,
		  academic and vocational skills necessary for youth to become productive law
		  abiding citizens.
	
	
		1.Short titleThis Act may be cited as the
			 Path to Success: Gang Prevention
			 through Community Partnerships Act.
		2.PurposeThe purpose of this Act is to encourage
			 community supported programs that—
			(1)leverage and enhance community support for
			 at-risk young adults by facilitating the transition of such young adults who
			 are eligible individuals into productive learning environments where such young
			 adults can obtain the life, social, academic and vocational skills and
			 credentials necessary to strengthen the Nation's workforce;
			(2)provide counseling, as appropriate, for
			 eligible individuals participating in the programs to allow such individuals to
			 build a relationship with one or more guidance counselors during the period
			 that the individuals are enrolled in the programs, including providing
			 referrals and connections to community resources that help eligible individuals
			 transition back into the community with the necessary life, social, academic
			 and vocational skills after being in detention, or incarcerated, particularly
			 resources related to health, housing, job training, and work-place
			 readiness;
			(3)provide training and education for eligible
			 individuals participating in the programs, to allow such individuals to assist
			 community officials and law enforcement agencies with the deterrence and
			 prevention of gang and youth violence by participating in seminars, training,
			 and workshops throughout the community; and
			(4)provide each eligible youth participating
			 in the programs with individual attention based on a curriculum that matches
			 the interests and abilities of the individual to the resources of the
			 program.
			3.Reentry education
			 program
			(a)Grant program
			 establishedThe Secretary of
			 Education is authorized to award grants to community colleges to enter into and
			 maintain partnerships with juvenile detention centers and secure juvenile
			 justice residential facilities to provide assistance, services, and education
			 to eligible individuals who reenter the community and pursue, in accordance
			 with the requirements of this Act, at least one of the following:
				(1)A certificate of graduation from a school
			 providing secondary education, a general equivalency diploma (GED), or another
			 recognized equivalent of such a certificate or diploma.
				(2)A
			 certificate of completion for a specialized area of study, such as vocational
			 training and other alternative post-secondary educational programs.
				(3)An associate’s
			 degree.
				(b)Grant
			 periodA grant awarded under this Act shall be for one 2-year
			 period, and may be renewed for an additional period as the Secretary determines
			 to be appropriate.
			(c)ApplicationA
			 community college desiring to receive a grant under this section shall submit
			 an application to the Secretary at such time, in such manner, and containing
			 such information as the Secretary shall require, which shall include—
				(1)an assessment of
			 the existing community resources available to serve at-risk youth;
				(2)a
			 detailed description of the program and activities the community college will
			 carry out with such grant; and
				(3)a
			 proposed budget describing how the community college will use the funds made
			 available by such grant.
				(d)PriorityIn awarding grants under this section, the
			 Secretary of Education shall give priority to community colleges that accept
			 the highest number of eligible individuals from high-risk areas, and among such
			 community colleges, shall give priority to community colleges that the
			 Secretary determines will best carry out the purposes of this Act, based on the
			 applications submitted in accordance with
			 subsection (c).
			4.Allowable uses of
			 fundsA community college
			 awarded a grant under this Act may use such grant to—
			(1)pay for tuition
			 and transportation costs of eligible individuals;
			(2)establish and carry out an education
			 program that includes classes for eligible individuals that—
				(A)provide marketable
			 life and social skills to such individuals;
				(B)meet the education
			 program requirements under
			 section 5;
				(C)promote the civic
			 engagement of such individuals; and
				(D)facilitate a
			 smooth reentry of such individuals into the community;
				(3)create and carry
			 out a mentoring program—
				(A)that is
			 specifically designed to help eligible individuals with the potential
			 challenges of the transitional period from detention to release;
				(B)is created in
			 consultation with guidance counselors, academic advisors, law enforcement
			 officials, and other community resources; and
				(C)that is
			 administered by a program coordinator, selected and employed by the community
			 college, who shall oversee each individual’s development and shall serve as the
			 immediate supervisor and reporting officer to whom the academic advisors,
			 guidance counselors, and volunteers shall report regarding the progress of each
			 such individual;
				(4)facilitate
			 employment opportunities for eligible individuals by entering into partnerships
			 with public and private entities to provide opportunities for internships,
			 apprenticeships, and permanent employment, as possible, for such individuals;
			 and
			(5)provide training for eligible individuals
			 participating in the programs, to allow such individuals to assist community
			 officials and law enforcement agencies with the deterrence and prevention of
			 gang and youth violence by participating in seminars and workshop series
			 throughout the community.
			5.Education program
			 requirementsAn education
			 program established and carried out under
			 section 4 shall—
			(1)include classes
			 that are required for completion of a certificate, diploma, or degree described
			 in paragraphs (1) through (3) of
			 section 3(a);
			(2)provide a variety
			 of academic programs, with various completion requirements, to accommodate the
			 distinctive academic backgrounds, learning curves, and concentration interests
			 of the eligible individuals who participate in the program;
			(3)offer flexible
			 academic programs that are designed to improve the academic development and
			 achievement of eligible individuals, and to avoid high attrition rates for such
			 individuals; and
			(4)provide for a
			 uniquely designed education plan for each eligible individual participating in
			 the program, which shall require such individual to receive, at a minimum, a
			 certificate or diploma described in paragraph (1) of
			 section 3(a) to successfully complete such
			 program.
			6.ReportsEach community college awarded a grant under
			 this Act shall submit to the Secretary of Education a report—
			(1)documenting the
			 results of the program carried out with such grant; and
			(2)evaluating the
			 effectiveness of activities carried out through such program.
			7.DefinitionsIn this Act:
			(1)Community
			 collegeThe term
			 community college means a public or nonprofit institution of
			 higher education (as such term is defined in section 101 or 102(a)(2)(B) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001, 1002(a)(2)(B)), that—
				(A)provides an
			 educational program of not less than two years; and
				(B)that is accredited
			 by a regional accrediting agency or association.
				(2)Eligible
			 individualThe term
			 eligible individual means an individual who—
				(A)is 16 to 19 years
			 of age;
				(B)has been convicted
			 of a gang-related offense, and has served a period of detention in a juvenile
			 detention center for such offense; and
				(C)is detained in, or
			 has been released from such center.
				(3)Gang-related
			 offenseThe term gang-related offense means conduct
			 constituting any Federal or State crime, punishable by imprisonment in any of
			 the following categories:
				(A)A crime of
			 violence.
				(B)A crime involving
			 obstruction of justice, tampering with or retaliating against a witness,
			 victim, or informant, or burglary.
				(C)A crime involving
			 the manufacturing, importing, distributing, possessing with intent to
			 distribute, or otherwise dealing in a controlled substance or listed chemical
			 (as those terms are defined in section 102 of the Controlled Substances Act (21
			 U.S.C. 802)).
				(4)Guidance
			 counselorThe term guidance counselor means an
			 individual who works with at-risk youth on a one-on-one basis, to establishing
			 a supportive relationship with such at-risk youth and to provide such at-risk
			 youth with academic assistance and exposure to new experiences that enhance
			 their ability to become responsible citizens.
			(5)High-risk
			 areaThe term high-risk area means a specified area
			 within a State where there is a disproportionately high number of gang-related
			 activities reported to State and local law enforcement authorities.
			8.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $20,000,000 for the period
			 beginning with fiscal year 2008 and ending with fiscal year 2010.
		
